DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 04/16/2021.
Status of Rejections
The rejection(s) of claim(s) 9-16 under 35 USC 103 is/are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-5 and 7-16 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2018/0230028), in view of Mi et al. (U.S. 2016/0273115), hereinafter.
Regarding claim 1, Li teaches a photoelectrode (Fig. 6A; Paragraph 0038, lines 1-8), comprising a first III-nitride nanowire layer (Fig. 6A, photocathode nanowire array which may be GaN or InGaN; Paragraph 0012 and Paragraph 0039, lines 18-20); a transparent substrate in contact with the first nanowire layer at a first substrate surface, 
Li does not teach the second nanowire layer being III-nitride nanowires. Li does teach the desire for the bandgap combination of the semiconductor electrodes to be optimal for maximizing solar absorption (Paragraph 0039, lines 13-16).
Mi teaches a nanowire based dual photoelectrode that utilizes semiconductor materials in the metal nitride family (Paragraph 0114, lines 1-8), specifically utilizing the III-nitrides GaN and InGaN (Paragraph 0114, lines 14-17). These materials can be both n-type and p-type and can support large current conduction, as well as being the only material family whose energy band can be tuned across nearly the entire solar spectrum (Paragraph 0114, lines 5-10). Mi further teaches that it is beneficial to use semiconductor materials from the same family for both electrodes in a dual photoelectrode, as dissimilar materials can be limited by material quality and incompatibility and will likely lead to a lower device efficiency (Paragraph 0010, lines 9-16, and Paragraph 0011, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoelectrode taught by Li to utilize III-nitride nanowires for the second nanowire layer as well as the first layer as taught by Mi in order to allow for absorption across almost the entire solar spectrum and support large current conduction, in addition to increasing compatibility between the two layers and avoiding issues that come with using dissimilar materials.

Regarding claim 3, Li in view of Mi teaches the first and second III-nitride nanowire layers including GaN and InGaN (Li-Paragraph 0012; Mi-Paragraph 0114, lines 14-17). Mi further teaches semiconductor materials including any alloys utilizing In, Al, Ga, and N (Mi-Paragraph 0110).
Regarding claim 4, Li in view of Mi teaches the first and second III-nitride nanowire layers including a dopant (Mi-Paragraph 0114, line 7).
Regarding claim 5, Li in view of Mi teaches the transparent substrate being conductive (Li teaches “FTO” being used as an electrode, pointing to its conductivity; Paragraph 0004, lines 8-9).
Regarding claims 7 and 8, Li in view of Mi does not explicitly teach one of the first and second III-nitride layers comprising n-InGaN nanowires as photoanode and the other of the first and second III-nitride nanowire layers comprising p-GaN as photocathode. 
Li does teach the use of a p-type semiconductor as the photocathode (Paragraph 0042, lines 1-3) and an n-type semiconductor as the photoanode (Paragraph 0031, lines 1-2), as well as that the photocathode may comprise GaN (Paragraph 0012). Additionally, Mi teaches a dual photoelectrode comprising n-GaN nanowires as photoanode and p-InGaN nanowires as photocathode (Fig. 5B; Paragraph 0114, lines 14-17). Mi further teaches that all metal nitrides are capable of being n-doped and p-
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoelectrode taught by Li in view of Mi to comprise InGaN as the n-type photoanode and GaN as the p-type photocathode as an alternate configuration of the dual photoelectrode.  
Claim 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mor et al. (Nano Lett., Vol. 8, No. 7, 2008), hereinafter Mor, in view of Mi et al. (U.S. 2016/0273115), hereinafter Mi, and Wang et al. (U.S. Patent No. 9,059,344), hereinafter Wang.
Regarding claim 9, Mor teaches a photoelectrode (Fig.1, “photoelectrochemical diode”) comprising a first thin conductive layer (shown in Fig. 1 on the left side of the glass substrate, comprising conducting fluorine-doped tin oxide or “FTO”; Pg. 1907, Col. 1, lines 48-50); a transparent substrate, in contact with the first thin conductive layer at a first substrate surface (Fig. 1, glass substrate); a first nanowire layer in contact with the first thin conductive layer (Fig. 1, n-type TiO2- nanotube array); a second thin conductive layer in contact with the substrate at a second substrate surface, substantially opposite the first substrate surface (shown in Fig. 1 on the right side of the glass substrate, comprising conducting fluorine-doped tin oxide or “FTO”; Pg. 1907, Col. 1, lines 48-50); 
Mor does not teach the first and second nanowire layers being iii-nitride nanowires.
Mi teaches a nanowire based dual photoelectrode that utilizes semiconductor materials in the metal nitride family (Paragraph 0114, lines 1-8), specifically utilizing the III-nitrides GaN and InGaN (Paragraph 0114, lines 14-17). These materials can be both n-type and p-type and can support large current conduction, as well as being the only material family whose energy band can be tuned across nearly the entire solar spectrum (Paragraph 0114, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoelectrode taught by Mor to utilize III-nitride nanowires as taught by Mi in order to allow for absorption across almost the entire solar spectrum and support large current conduction.
Mor in view of Mi does not teach the first and second thin conductive layers comprising one or more of silver nanowire, graphene, indium tin oxide, aluminum-doped zinc oxide, and ultra-thin metal or two-dimensional materials, instead teaching them comprising fluorine-doped tin oxide (Mor-Abstract, line 3).
Wang teaches a photovoltaic energy conversion device, such as an electrode, comprising PV wires extending from a surface layer of a substrate (see e.g. Abstract), in which the electrode includes a transparent electrical conductor layer which is both substantially conductive and substantially transparent to allow incident photons to pass there through while maintaining electrical connectivity (see e.g. Col. 9, lines 7-13). 
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”.
Furthermore, KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thin conductive layers taught by Mor in view of Mi to comprise a very thin metal or indium-tin-oxide as taught by Wang as an suitable alternative to fluorine-doped tin oxide for use as a transparent conductive layer for a photoelectrode.

Regarding claim 11, Mor in view of Mi and Wang teaches conducting channels in the substrate (Fig. 1 of Mor shows “electrical connections” travelling through the glass substrate as shown below).

    PNG
    media_image1.png
    285
    381
    media_image1.png
    Greyscale

 
Regarding claim 12, Mor in view of Mi and Wang teaches the first and second thin conductive layers allowing light to pass through sufficiently, thereby providing transparency or semi-transparency property (Wang Col. 9, lines 7-13).
Regarding claim 13, Mor in view of Mi and Wang teaches the first and second III-nitride nanowire layers being based on a quantum disk structure (as shown in Figs. 1A and 6A of Mi with quantum well disk segments forming the tunnel junction in the nanowire structures, equivalent to those exemplified by Fig. 1A of the instant application).

Regarding claims 15 and 16, Mor in view of Mi and Wang does not teach one of the first and second III-nitride layers comprising n-InGaN nanowires as photoanode and the other of the first and second III nitride nanowire layers comprising p-GaN as photocathode. 
Mor does, however, teach the use of a p-type semiconductor on the hydrogen evolution side, i.e. photocathode, and an n-type semiconductor on the oxygen evolution side, i.e. photoanode (Pg. 1906, Col.1, lines 4-9), and Mi teaches a dual photoelectrode comprising n-GaN nanowires as photoanode and p-InGaN nanowires as photocathode (Fig. 5B; Paragraph 0114, lines 14-17). Mi further teaches that all metal nitrides are capable of being n-doped and p-doped (Paragraph 0114, lines 5-7), and specifically teaches an InGaN photoanode (Fig. 5C). MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. Mor in view of Mi teaches the suitability of GaN as a photocathode and InGaN as a photoanode, as stated above.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoelectrode taught by Mor in view of Mi and Wang to comprise InGaN as the n-type photoanode and GaN as the p-type photocathode as an alternate configuration of the dual photoelectrode.
Response to Arguments
Applicant's arguments, filed 04/16/2021, with respect to the rejection of claim 1 under 35 USC 103, have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Li cannot be combined with Mi because both references teach away from their combination. This is not considered persuasive. Though Li teaches the coupling of distinct semiconductor photoelectrodes, the desired distinctness is specifically in the bandgaps of the semiconductor materials (see e.g. Li Paragraph 0039, lines 1-11). In addition, though Mi teaches the paired semiconductor materials being in the same family, they are not exactly the same material (see e.g. Mi Paragraph 0114, lines 14-17, GaN photoanode and InGaN photocathode) and are chosen particularly to have a combination of bandgaps for optimum solar absorption (see e.g. Mi Paragraph 0134, lines 1-3), which is the same motivation as that of Li for choosing optimal bandgaps of the two materials (see e.g. Li Paragraph 0039, lines 13-16).
Applicant’s arguments, see page 6, with respect to the rejection(s) of amended claim(s) 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mor, Mi and Wang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795